



EXHIBIT 10.18


DIRECTORS’ RESTRICTED STOCK UNIT AGREEMENT


1.    Award of Restricted Stock Units


(a)
Portland General Electric Company (the "Company") hereby grants ____ restricted
stock units (the "Restricted Stock Units") to _______________ (the "Grantee"). A
Restricted Stock Unit represents the right to receive a share of the Company's
common stock (a "Share") at a future date in accordance with the terms of this
Agreement.



(b)
The grant is effective as of ___________ (the "Grant Date").



(c)
The grant is made under the Portland General Electric Company Stock Incentive
Plan (the "Plan") and is subject to the terms and conditions of the Plan and
this agreement (the "Agreement").



(d)
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Plan unless the context clearly requires an alternative
meaning.



2.    Vesting


Provided that the Grantee remains a director of the Company, except as provided
in Section 4, below, the Restricted Stock Units shall vest in equal quarterly
installments on _____________, _____________, _____________ and _____________.


1.
Settlement in Shares



As soon as practicable after a Restricted Stock Unit vests, the Company shall
settle the Restricted Stock Unit by issuing a Share to the Grantee, but in no
event later than the March 15th following the year in which the Restricted Stock
Unit vests. Upon such settlement, the Grantee shall have no further rights under
the Restricted Stock Unit.


2.
Termination of Service



If the Grantee's service as a director of the Company terminates (a
"Termination") due to death or disability before all the Restricted Stock Units
have vested, the Restricted Stock Units that would have vested upon the end of
the quarterly vesting in which the Termination occurs shall vest. The Grantee
will forfeit any remaining unvested Restricted Stock Units. For purposes of this
Section 4, disability shall be determined by the Committee in its sole
discretion in accordance with the disability standard under the long-term
disability program of the Company.
If the Grantee (i) experiences a Termination effective upon consummation of a
Change in Control or (ii) experiences a Termination, following a Change in
Control, for any reason other than for cause or resignation, then any Restricted
Stock Units that have not previously vested shall immediately vest in full.


If the Grantee experiences a Termination for any other reason, the Grantee will
forfeit any unvested Restricted Stock Units.


The Committee shall determine the date of any Termination.


1.
Non-Transferability of Award



No portion of this award shall be transferable during the Grantee's lifetime.
The Grantee may, from time to time, designate one or more beneficiary or
beneficiaries (including contingently or successively) to whom any award under
this Agreement shall be paid in case of the Grantee's death. Each such
designation shall revoke all prior





--------------------------------------------------------------------------------





designations by the Grantee, shall be in a form prescribed by the Company, and
shall be effective only when filed by the Grantee in writing with the Company
during the Grantee's lifetime. In the absence of any such designation, in the
event of the Grantee's death, awards under this Agreement shall be transferable
only by will or the laws of descent and distribution. The transferability of the
Shares issued in settlement of the Restricted Stock Units may also be limited in
accordance with any legend on the certificate(s) representing such Shares that
restricts the transferability of the Shares.


2.
Shareholder Rights



The Grantee will not have any shareholder rights with respect to the Restricted
Stock Units, including the right to vote or receive dividends, until Shares are
issued to the Grantee in settlement of the Restricted Stock Units.


3.
Dividend Equivalent Rights



The Grantee shall be entitled to one Dividend Equivalent Right for each
Restricted Stock Unit granted hereunder. A Dividend Equivalent Right entitles
the Grantee to receive an amount equal to any dividends paid on a Share, which
dividends have a record date between the Grant Date and the vesting date for the
related Restricted Stock Unit. Dividend Equivalent Rights shall be distributed
in cash to the Grantee on the date that the related Restricted Stock Unit vests.


4.
Amendments



The Committee may from time to time amend the terms of this Agreement to the
extent it deems appropriate to carry out the terms and provisions of the Plan.
Notwithstanding the foregoing, any amendment materially adverse to the economic
interests of the Grantee shall be effective only if consented to by the Grantee
in writing.


5.
Withholding



In the event that the Company is responsible for tax withholding on
distributions to the Grantee, the provisions of this Section 9 shall apply. The
Company's obligation to deliver the certificate(s) representing Shares issued to
settle Restricted Stock Units or cash in respect of Dividend Equivalent Rights
shall be subject to the satisfaction of applicable tax withholding requirements,
including federal, state and local requirements. Unless, prior to the vesting
date for the related Restricted Stock Units, the Grantee notifies the Company of
the Grantee’s intention to remit sufficient funds to the Company to satisfy all
applicable withholding requirements prior to the date the Shares are to be
delivered to the Grantee, then, subject to applicable law, the Company shall
withhold Shares or cash otherwise deliverable to the Grantee with a Fair Market
Value sufficient to satisfy the applicable withholding requirements.


6.
Incorporation of Plan Terms



The terms and conditions of the Plan are incorporated into and made a part of
this Agreement. In the event of any difference between the provisions of this
Agreement and the terms of the Plan, the terms of the Plan will control.


7.
Interpretation of Agreement and Plan



The Committee shall have sole power to interpret and construe any provisions of
this Agreement or the Plan. Any such interpretation or construction made by the
Committee shall be final and conclusive.


8.
Grant Not to Affect Service



The Restricted Stock Units granted hereunder and Shares issued in settlement of
the Restricted Stock Units shall not confer upon the Grantee any right to
continue as a director of the Company.







--------------------------------------------------------------------------------





9.
Severability



The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
Unless such an invalid or unenforceable provision can be appropriately reformed
or modified, this Agreement shall be construed as if such provision were
omitted.


10.
Miscellaneous



The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect.


11.
Securities Laws



The Committee may from time to time impose any conditions on the Restricted
Stock Units or Shares issued in settlement of the Restricted Stock Units as it
deems necessary or advisable to ensure that all rights granted under the Plan
satisfy the requirements of applicable securities laws.


12.
Notices



All notices or other communications given hereunder shall be in writing, and any
notices or other communications required to be given hereunder shall be sent by
registered or certified mail, return receipt requested, postage prepaid, or by
hand delivery, or expedited delivery service, delivery charges prepaid and with
acknowledged receipt of delivery. A notice or other communication shall be
deemed given on the date of acceptance or refusal of acceptance shown on such
receipt, and shall be addressed, as the case may be to the Grantee and to the
Company at the following applicable address:


(a)
If to the Grantee, to the most recent address for Grantee that the Company or
its subsidiaries have in their records.



(b)
If to the Company, to:



Portland General Electric Company
Attn Anne Mersereau
121 SW Salmon St
Portland OR 97204


Any party may, by notice given in compliance with this Section, change its
address for all subsequent notices. Notice by either party shall be deemed
sufficient if signed by such party's counsel and also, in the case of the
Company, by any of the Company's officers, if otherwise given in compliance with
this Section.


13.
Entire Agreement



This Agreement (which incorporates the terms and conditions of the Plan)
constitutes the entire agreement of the parties with respect to the subject
matter hereof. This Agreement supersedes all prior discussions, negotiations,
understandings, commitments and agreements with respect to such matters.


14.
Governing Law and Jurisdiction



This Agreement shall be governed by and construed in accordance with the laws of
the State of Oregon. With respect to any suit, action or proceedings relating to
this Agreement (the "Proceedings"), each party irrevocably submits to the
exclusive jurisdiction of the courts of the State of Oregon and the United
States District Court located in Multnomah County, Oregon, and irrevocably
waives any objection that it may have at any time to the laying of venue of any
Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not





--------------------------------------------------------------------------------





have jurisdiction over such party. Nothing in this Agreement precludes either
party from enforcing in any jurisdiction any judgment, order or award obtained
in any such court.


15.
Grantee Acknowledgement



Grantee acknowledges that he/she had sufficient time to consider this Agreement
and to seek legal consultation, and has fully read and understands this
Agreement.


[GRANTEE]
PORTLAND GENERAL ELECTRIC COMPANY
 
By: __________________________________________
______________________________________________
Its: __________________________________________
Date: __________________________________________
Date: __________________________________________



    





